ch department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s - department of the treasury internal_revenue_service cincinnati oh legend b state c date e tool name f tool name g tool name h tool name j tool name date date employer id number contact person id number contact telephone number contact fax number uil dear facts issues does m qualify for exemption under sec_501 of the code no for the reasons described below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records you were organized as a nonprofit corporation under the laws of b on c your articles of incorporation state as your specific purpose for being organized our mission is to promote global media literacy journalism and enlightenment through use of tagged media we will empower people to assemble and remix media into new forms and help them create share and discover content by developing an open ecosystem for transcribed audio and video letter rev catalog number 47630w your charitable’purpose as described on your form_1023 is to transcribe the spoken word by taking all spoken audio located on the internet and developing transcripts which can be easily accessible searchable navigable and indexed another stated purpose is to create transcripts for all spoken word on the internet in an effort to aid those with learning and physical disabilities and to use the transcripts as a framework for the provision of language learning applications you have developed open source web applications which link texts to specific moments in a piece of video or audio so users can pull content from previously created recordings and create new remixed recordings the concept is to make online audio and video as easy as text files currently are to consume share and remix you’ve done this by creating time-coded transcripts of the audio or video and you’ve provided web application build tools that work interchangeably and allow the user to create a final file that is accessible indexed and searchable on the world wide web one hundred percent of your activities consist of the development promotion and distribution of your open source web applications your programs are provided for free and in an open source format using the mit license anyone with access to the internet can use or modify your programs for better use you retain copyrights of your products but the license allows for unrestricted redistribution of either source code or the program with or without modification so long as the copyright header from your organization is left intact this allows your programs to be used by any individual or organization for any purpose including commercial purposes your software has been used in the media industry by creating interactive recordings for leading media companies you’ve explained that if an individual wants an audio transcript you will help write one but if the individual does not want to write one themselves you will do your best to provide one using your automated tools fees are only charged if the user wants you to host the media file but is not ok with other users using the file if the user requests for you to generate transcripts of a media file you work with third party partners who are willing to generate transcripts for the user and will charge fees for their services you have developed the following web development tools e e e e e e-this allows users to take audio and video files and develop transcripts of the words spoken in the files you take audio or video files and optional non-timed transcripts as inputs and return a timed transcript marked as html as the output you then utilize automated transcript software such as open- sourced cmu sphinx to create the final transcripts f--this software takes the results of e and corrects any word recognition errors or anomalies that occurred during the process g- this takes items such as subtitles and closed captioning embedded in the file to create a word accurate transcript that is hyperlinked to the media it represents h-this software application can manipulate and assemble digital transcripts together to create their own unique media file the software allows for copy and pasting and drag and drop functions so users can embed the resulting audio video program on their own websites you stated it will be especially beneficial to journalists who require the ability to produce quick edits of material prior to publication j-this program allows the final product to be finalized for quick publication by taking timing references in the media file and the transcripts that have been developed by the h and mixing the results into one file these build tools provide users the ability to create an easy and cost-effective way to generate an audio transcript they also create interfaces that use the transcripts so that users can edit their videos create remixes catalog number 47630w letter rev and tell new stoties without a learning curve and allow users to design experiences that make videos more interactive and easier to consume you are operated by a three person board_of directors your founder has a company that developed a prototype software application used in your web application build tools you are funded by donations and foundation grants the financial data provided in your form_1023 indicates that of your total expenses are attributable to compensation of your officers directors and or employees of your expenses are attributable to professional fees and only of your expenses are attributable to program expenses for the services you provide law lr c sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in lr c sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 b i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 b provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in lr c sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1501 -1 d gi provides an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 d provides that the term charitable is used in lr c sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law sec_1_501_c_3_-1 d i provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 d ii example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television revrul_66_255 1966_2_cb_210 describes an educational_organization that qualified for providing public information in this ruling the organization educated the public as to a particular method of painless childbirth the organization utilized meetings films forums and publications to educate the public the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians revrul_72_124 1972_1_cb_145 held that providing for the special needs of the aged has long been recognized as a charitable purpose for federal tax purposes where the requisite elements of relief of distress and community benefit have been found to be present as such an organization that is relieving the distress of aged personal by providing for the primary needs of such individuals for housing health care and financial security is held exempt from federal_income_tax under sec_501 of the code as an organization organized and operated exclusively for charitable purposes revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under lr c sec_501 the ruling held that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit and the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code revrul_77_365 1977_2_cb_192 describes an educational_organization that conducted clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport revrul_79_19 1979_1_cb_195 held that the handicapped are a charitable_class and that a nonprofit organization that provides specially designed housing to physically handicapped persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is operated exclusively for charitable purposes within the meaning of sec_501 of the code letter rev catalog number 47630w in 22_tc_265 the tax_court determined that an organization devoted to developing and propagating the use of the dewey decimal classification system and related index was a charitable_organization forest press' primary activity was the ongoing development of the system which required continuous revision to this end forest press regularly employed an editor-in-chief and four editorial assistants and an additional two to three editorial assistants as publication dates approached by the time forest press was formed the system had been adopted by more than percent of the libraries in the united_states to classify and index their collections and was in use in countries thus the court concluded that the system was an important aid to education and research and not a commercial enterprise application of law you are not described in sec_501 because you do not meet the requirements for exemption described in sec_1_501_c_3_-1 a you fail both the organizational and operational tests you are not organized exclusively for one or more exempt purposes as described in sec_1_501_c_3_-1 b g because your articles of organization do not limit your purposes to one or more exempt purposes in addition you fail the organizational_test because your assets are not dedicated to an exempt_purpose as described in sec_1_501_c_3_-1 b your articles of organization do not include any provision regarding the dedication of your assets you are not described in sec_501 as an educational_organization for the development promotion and distribution of open source web applications the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 d i the regulations provide several examples of organizations that qualify as educational organizations including organizations whose activities consist of presenting public discussion groups forums panels lectures or other similar programs see sec_1_501_c_3_-1 d i example one such educational_organization was described in revrul_66_255 c b which describes an organization formed to educate the public as to a particular method of painless childbirth the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians another example of a qualifying educational_organization was described in revrul_77_365 1977_2_cb_192 in which the organization qualified for its activities of conducting clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport you are not conducting any of the activities described above you do not conduct any public discussion groups forums panels lectures or similar programs you merely provide open source web applications that can be used or modified by anyone and used for whatever purpose that individual sees fit you do not conduct any educational activities that instructor train individuals for the purpose of improving their capabilities your activities are best described as providing a product with product information and are analogous to a product manual which does not rise to the level of educational as required under sec_501 you are not described in sec_501 as a charitable_organization for creating promoting and distributing open source web applications the term charitable is used in sec_501 in its generally accepted legal sense and is not to be construed as limited by the separate enumeration in that section see treas reg letter rev catalog number 47630w c -1 d the term charitable includes the following relief of the poor and distressed or of the underprivileged advancement of education or science lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above additionally a purported charitable activity must benefit a sufficiently large and indefinite class the service has recognized charitable classes to include the poor distressed and underprivileged see sec_1_501_c_3_-1 d the aged see revrul_72_124 1972_1_cb_145 and the sick or handicapped see revrul_79_19 1979_1_cb_195 you promote and distribute open source web applications freely to the public the provision of goods or services to the public must fulfill a recognized sec_501 charitable purpose itself or be directed to benefiting a charitable_class recognized under sec_501 merely providing open source web applications to the public for free is not a charitable activity under ilr c sec_501 furthermore as stated above the service has recognized charitable classes to include the poor distressed and underprivileged the aged and the sick or handicapped however the public who may use your programs is not a recognized charitable_class thus you have not shown that you are operated exclusively for one or more exempt purposes an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the operational test' the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations like the organization in revrul_72_369 1972_2_cb_245 your activities are not conducted with the purpose of producing a profit but they are not conducted to exclusively benefit a charitable_class your web applications can be used by anyone with interest in your services which establishes that your purpose is not to exclusively benefit a charitable_class in fact you’ve indicated that your software applications will be especially beneficial to journalists who require the ability to produce quick edits of material prior to publication this indicates that the product is not intended to exclusively benefit a charitable_class and instead can be used for commercial ventures you are not operated exclusively for exempt purposes because you serve private rather than public interests see sec_1_501_c_3_-1 d gi this is indicated by the fact you refer users to your third party partners who will charge fees your partners are in a position to receive customers for their for-profit ventures because of their relationship to you in addition because your software applications will be especially beneficial to journalists indicates you are operating for their private interests your activities are not analogous to the activities of the organization in 22_tc_265 in forest press the organization's primary activity was the continued development and propagation of the dewey decimal classification system which the tax_court described as an important aid to education and research and which classification system was adopted by more than of the libraries in the united_states and in foreign countries by providing web applications that allow users to remix content for whatever purpose they see fit your activities are neither educational nor comparable to promoting the dewey decimal classification system furthermore you do not limit distribution of your programs to educational or other charitable organizations because your programs are available to all individuals and organizations commercial or otherwise thus your activities are neither educational nor advance education within the meaning of sec_501 your position you believe you have provided the necessary information to satisfy the requirements in order to qualify for exemption as an organization described in sec_501 of the code letter rev catalog number 47630w service response to your position given the activities you have explained you do not meet the requirements for exemption as an organization described in sec_501 of the code conclusion the facts clearly show that you are not operated as an exempt_organization described under sec_501 of the code you fail both the organizational and operational_test and you are not formed and operated exclusively for one or more exempt purposes under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on e e one of the following declarations the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47630w basis forreconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it sincerely if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w enclosure publication director exempt_organizations
